Citation Nr: 0816132	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  98-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


INTRODUCTION

The veteran had essentially continuous active military 
service from December 1958 to October 1980.  He died in March 
1993.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO).  In an April 2003 decision the 
Board denied the claim on the merits.  The appellant 
appealed.

In an October 2006 memorandum decision the United States 
Court of Appeals for Veterans Claims (Court) set aside the 
April 2003 Board decision, and remanded the matter for 
proceedings consistent with their decision.  In May 2007, the 
Board remanded this case for further development consistent 
with the Court's order.

This case REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In May 2007, this case was remanded for further development 
in accordance with the Court's October 2006 decision.  While 
some of the ordered development was accomplished, there is no 
evidence that the claims folder was actually reviewed by a 
board certified gastroenterologist as directed, or that a 
board certified gastroenterologist actually prepared the 
requested report.  Hence, further development is required.  
Stegall v. West, 11 Vet. App. 271 (1998).

To assist the reviewing physician, the following information 
is provided:

The death certificate provides that the veteran 
died in March 1993 due to carcinomatosis-rule out 
pancreas-rule out lung, due to or as a consequence 
of malnourishment, due to or as a consequence of 
dementia.  Pancreatic adenocarcinoma leading to 
congestive heart failure was identified as the 
cause of death on the veteran's autopsy report.

In March 2002, the RO requested a medical opinion 
regarding "whether it is at least as likely as not 
that the symptoms/conditions the veteran was 
treated for in [] service contributed substantially 
and materially; that (they) combined to cause 
death; or that they aided and lent assistance to 
the production of death."  The RO noted that 
service medical records appeared to show possible 
in-service treatment for symptoms substantially 
similar to those shown in the months prior to the 
veteran's death.  

In response John C. Mueller, M.D., a VA physician 
working at the Winston Salem Outpatient Clinic 
provided a medical opinion.  Unfortunately, Dr. 
Mueller did not address the veteran's in-service 
treatment for gastrointestinal problems and weight 
loss, nor the veteran's weight loss in the month 
before his death.  In light of the death 
certificate's reference to malnutrition and the 
analysis set forth in the October 2006 Court 
decision, an adequate review of the evidence 
requires that a reviewing physician consider the 
veteran's in-service weight loss and 
gastrointestinal symptoms in connection with his 
weight loss during the month prior to his demise 
and the subsequent cause of death.

Therefore, this case is REMANDED for the following action:

1.  The RO must forward the claims folder 
to a board certified gastroenterologist.  
The gastroenterologist must review of all 
of the evidence of record, to 
specifically include service medical 
records which appear to show possible in-
service treatment for symptoms 
substantially similar to those shown in 
the months prior to the veteran's death, 
as well as all medical records which 
pertain to the veteran's nutritional 
status.  Then, in light of all of the 
evidence of record, to include the death 
certificate's reference to malnutrition, 
the examiner must prepare a report 
specifically addressing the veteran's in 
service treatment for gastrointestinal 
problems and weight loss, as well as his 
weight loss in the month before his 
death.  The examiner must then address 
whether it is at least as likely as not 
that

*	the symptoms/conditions the veteran 
was treated for in service 
contributed substantially and 
materially to death; 
*	that they combined to cause death; 
or,
*	that they aided and lent assistance 
to the production of death.  

If any opinion cannot be provided without 
resort to speculation that fact must be 
reported, and an explanation provided.  A 
complete rationale must be provided for 
any opinion offered.

2.  Thereafter, the RO must ensure that 
the requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If the 
ordered action was not been undertaken or 
is deficient in any degree, the RO must 
take appropriate corrective action. 

3.  Then, the RO should review any 
additional evidence and readjudicate the 
appellant's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, she and her 
representative must be provided a 
supplemental statement of the case.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

